SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

817
KA 13-01181
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHRISTOPHER E. ROBINSON, DEFENDANT-APPELLANT.


WILLIAM G. PIXLEY, ROCHESTER, FOR DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN, FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered June 7, 2013. The judgment convicted
defendant, upon his plea of guilty, of rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of rape in the first degree (Penal Law §
130.35 [3]). Although defendant did not waive the right to appeal and
thus his challenge to the severity of the sentence is properly before
us (see generally People v Lopez, 6 NY3d 248, 255; People v Hidalgo,
91 NY2d 733, 737), we nevertheless conclude that the sentence is not
unduly harsh or severe.




Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court